IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ERIC X. RAMBERT,               : No. 30 WAP 2016
                               :
              Appellant        :
                               : Notice of Appeal and Jurisdictional
           v.                  : Statement
                               :
BOARD OR PROBATION AND PAROLE, :
JOHN DEITRICT, CORRECTIONS     :
COUNSELOR, CARRINGTON, PAROLE :
AGENT SUPERVISOR, JOHN/JANE    :
DOE, RECORDS SUPERVISOR, JOHN :
E. WETZEL, SECRETARY,

               Appellees




                                   ORDER


PER CURIAM


     AND NOW, this 2nd day of December, 2016, the Notice of Appeal is Quashed.